  Case: 1:17-md-02804-DAP Doc #: 2571 Filed: 09/04/19 1 of 2. PageID #: 412953




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                                 MDL No. 2804
                                                 Case No. 1:17-MD-2804
                                                 Judge Dan Aaron Polster



                                 NOTICE OF APPEARANCE

        Please take notice that attorney Ariel A. Brough of Zeiger, Tigges & Little LLP, 41 South

High Street, Suite 3500, Columbus, Ohio 43215, hereby enters her appearance in the applicable

MDL proceedings, as that term is defined in Paragraph 1(a) of Case Management Order One

(Doc. 232), as counsel for Defendants Rosebay Medical Company L.P., Rosebay Medical

Company, Inc. and Beacon Company.

        Each of Rosebay Medical Company L.P., Rosebay Medical Company, Inc. and Beacon

Company reserves all applicable defenses, including, but not limited to, lack of personal

jurisdiction.

                                                    Respectfully submitted,

                                                    /s/ Ariel A. Brough
                                                    Ariel A. Brough (Ohio Bar No. 0090712)
                                                    ZEIGER, TIGGES & LITTLE LLP
                                                    41 South High Street, Suite 3500
                                                    Columbus, Ohio 43215
                                                    Tel: (614) 365-9900
                                                    Fax: (614) 365-7900
                                                    brough@litohio.com

                                                    Attorney for Rosebay Medical Company
                                                    L.P., Rosebay Medical Company, Inc. and
                                                    Beacon Company
  Case: 1:17-md-02804-DAP Doc #: 2571 Filed: 09/04/19 2 of 2. PageID #: 412954




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 4th day of September, 2019, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to

all counsel of record by operation of the Court’s electronic filing system.



                                                      /s/ Ariel A. Brough
                                                      Ariel A. Brough (0090712)

826775




                                                 2
